Citation Nr: 0127297	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  96-47 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than December 1, 
1993, for the grant of service connection for chronic 
sinusitis.

2.  Entitlement to an effective date earlier than November 
14, 1995, for the assignment of an evaluation in excess of 10 
percent for irritable bowel syndrome with gastrointestinal 
reflux disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to June 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claims on appeal.

In November 1998, the Board denied the claims for earlier 
effective dates.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Veterans Claims Court).  By Order dated June 
9, 1999, the Veterans Claims Court granted a joint motion, 
vacating the Board's November 1998 decision and remanding the 
case to afford the veteran a hearing.

The veteran testified at a hearing before the undersigned 
Board Member in Philadelphia, Pennsylvania, in July 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.

By decision dated in August 2000, the RO denied the veteran's 
claim for service connection for a systemic disorder.  The 
veteran indicated disagreement with the decision in 
correspondence dated in December 2000.  The RO has not yet 
issued a statement of the case as to this matter and it will 
be remanded to the RO for appropriate action.  See Pond v. 
West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  In September 1985, the RO granted service connection for 
irritable bowel syndrome and a 10 percent evaluation, 
effective June 20, 1985, the day following his separation 
from service.

3.  The veteran's original claim for compensation for sinus 
problems was received on December 1, 1993, more than one year 
after his separation from active service.

4.  The RO granted service connection for sinusitis effective 
December 1, 1993.

5.  In January 1994, the veteran filed a claim for an 
increased rating for his irritable bowel syndrome, which was 
denied by rating decision dated in August 1994.  The veteran 
was notified but did not timely disagree and the decision 
became final one year later.

6.  By a rating decision dated in March 1996, the RO 
increased the rating for the irritable bowel syndrome to 30 
percent effective to November 14, 1995, the date of receipt 
of correspondence and medical records received from the 
veteran which were construed as a claim for an increased 
rating.  While the disability rating was ultimately increased 
to 60 percent, the effective date remained the same.

7.  There is no evidence showing entitlement to an increased 
rating for a gastrointestinal disability prior to November 
14, 1995.

8.  Medical evidence dated February 15, 1996, is the first 
date it was factually ascertainable that the veteran's 
gastrointestinal disability warranted a rating in excess of 
10 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier 
than December 1, 1993, for the award of entitlement to 
service connection for chronic sinusitis have not been met.  
38 U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).

2.  The criteria for entitlement to an effective date earlier 
than November 14, 1995, for the assignment of an evaluation 
in excess of 10 percent for irritable bowel syndrome with 
gastrointestinal reflux disease have not been met.  38 
U.S.C.A. §§ 5103A, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance (where the 
reopening is not due to new service medical records), or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2001) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2001) (emphasis added).  

I.  Entitlement to an Effective Date Earlier than December 1, 
1993, for the Award of Entitlement to Service Connection for 
Chronic Sinusitis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than December 1, 1993, for the grant 
of service connection for his sinusitis.  At a hearing before 
the Board, the issue was noted during the preliminary 
introduction but the veteran offered no specific testimony on 
the earlier effective date claim. 

In this case, the Board notes that the veteran initially 
filed a claim for a gastrointestinal disorder in July 1985 
but made no reference to any other disability.  In December 
1993, he filed a claim for a "root canal situation."  The 
following month, he recharacterized the disorder as a sinus 
disability.  Although denied in August 1994, the RO granted 
service connection and ultimately assigned an effective date 
of December 1, 1993, the date the veteran filed his claim for 
a "root canal situation."

After a review of the evidence of record, the Board finds 
that the veteran's claim for an earlier effective date must 
be denied.  Specifically, because the veteran did not file 
the claim for a sinus disorder within one year of service 
separation, there is no basis on which to assign an 
evaluation back to the time of service separation.  Moreover, 
the Board finds that there is no basis on which to assign an 
effective date prior to December 1993, the date he filed his 
claim for a "root canal situation."  Of note, there was no 
correspondence from the veteran indicating an intent to file 
a claim for a sinus disorder until he filed the claim on 
December 1, 1993, nor are there VA medical records associated 
with the claims file which could establish an informal claim 
for a sinus disorder or establish the intent to file an 
informal claim for a sinus disorder.  Accordingly, there is 
no basis to establish an earlier effective date as requested 
by the veteran.  

Given that there is no legal basis for assignment of an 
effective date from service separation, and that there is no 
legal basis on which to grant an effective date prior to 
December 1993, the Board finds that the date of December 1, 
1993, is correct and there is no legal basis for an effective 
date prior to that date.  Accordingly, the claim for an 
earlier effective date for the award of service connection 
for a sinus disability must be denied.

II.  Entitlement to an Effective Date Earlier than November 
14, 1995, for the Assignment of an Evaluation in Excess of 10 
Percent for Irritable Bowel Syndrome with Gastrointestinal 
Reflux Disease

The veteran contends that he is entitled to an earlier 
effective date for his gastrointestinal disability.  At a 
hearing before the Board, he primarily testified as to his 
current symptomatology.  He noted that his symptoms were 
essentially unchanged between the time he was first service-
connected for a gastrointestinal disability in 1985 and when 
his rating was increased in 1995; however, he reflected that 
his stomach problems were in fairly good control during those 
years because he was on antibiotics for a sinus disability, 
which helped his stomach disorder.  He admitted that he had 
not undergone VA treatment for a gastrointestinal disability 
from 1987 to 1993 and was told that his problems were related 
to smoking.  He contended that he was having problems with 
his stomach during that time period but that he was being 
ignored.  He confessed that he was on no prescription 
medication but did take over-the-counter medications, but 
stressed that his stomach was settled down during that time 
because of the antibiotics he was on for his sinus problems.  
He indicated that he could not work during that time because 
of problems with his stomach but later reported employment in 
construction during that time.

After a careful review of the claims file, the Board finds 
that there is no legal basis for the assignment of an 
effective date prior to November 14, 1995, for the grant of 
an evaluation in excess of 10 percent for irritable bowel 
syndrome.  First, it should be noted that the effective date 
of an award of increased compensation will be the date of the 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (o)(1) (2001) (emphasis added).  
The effective date may also be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
the date of the increase.  38 C.F.R. § 3.400 (o)(2) (2001).  
VA medical records may form the basis of an informal claim 
for increased benefits where a formal claim of service 
connection has already been allowed.  38 C.F.R. § 3.157 
(2001).

Procedurally, the Board notes that the RO originally granted 
service connection for irritable bowel syndrome by rating 
decision dated in September 1985 and a 10 percent evaluation 
was assigned effective June 1985.  In January 1994, the 
veteran filed a claim for an increased rating, which was 
denied by rating decision dated in August 1994.  The veteran 
was notified and did not disagree.  That decision became 
final one year later.

On November 14, 1995, a communication was received from the 
veteran's service representative with medical evidence to be 
used in connection with the veteran's claim for greater 
benefits.  After reviewing additional medical records, 
including VA medical records dated February 15, 1996, showing 
that an esophageal ulcer was detected, and the report of 
examination for disability evaluation purposes completed in 
March 1996, the RO, by a rating decision dated in March 1996, 
increased the disability rating for irritable bowel syndrome, 
with gastroesophageal reflux disease (GERD), from 10 percent 
to 30 percent effective November 14, 1995.

Thereafter, the veteran challenged the November 1995 
effective date.  By rating decision dated in March 1998, the 
disability rating was increased to 60 percent but the 
effective date remained the same.  In November 1998, the 
Board denied the veteran's earlier effective date claim, 
which he appealed to the Veterans Claims Court.  By decision 
dated in June 1999, the Veterans Claims Court vacated the 
Board's decision and remanded the issue.  A Travel Board 
hearing was held in July 2001 and the claim is now ready for 
appellate review.

As noted, the earliest date upon which an increase in service 
connection may be awarded is the date on which it is 
factually ascertainable that an increase in disability has 
occurred if the claim is received within one year from such 
date; otherwise, it is the date of the receipt of the claim.  
Therefore, the threshold question is whether the medical 
evidence shows that the veteran's gastrointestinal disability 
warranted a rating in excess of 10 percent prior to November 
14, 1995, the current effective date for the rating in excess 
of 10 percent.

Medical records reflect multiple complaints and treatment 
associated with sinusitis prior to November 1995, but very 
few records associated with gastrointestinal complaints after 
the August 1994 rating decision, which the veteran did not 
appeal.  Specifically, in December 1994, he submitted 
numerous articles and private treatment records focusing on a 
sinus condition.  Between February and May 1995, the veteran 
submitted additional records and medical articles addressing 
a sinus disorder, but nothing on a gastrointestinal 
disability.  In July 1995, he submitted a copy of Social 
Security Administration records primarily for the purpose of 
supporting his claim for sinusitis.  One document, however, 
reflected that the veteran was diagnosed with a spastic 
colon, but there was no medical evidence on which to base the 
severity of the veteran's gastrointestinal disorder contained 
therein.

As there are no other treatment records associated with the 
claims file regarding a gastrointestinal disorder between 
August 1994 and November 1995, the Board finds that there is 
no evidence associated with the claims file upon which to 
determine that the veteran's gastrointestinal disability 
warranted a higher rating earlier than the date he filed his 
claim for an increased rating in November 1995.

In support of his claim for an earlier effective date, the 
veteran maintains that a medical record dated in November 
1993 (received at the RO in February 1996) should have been 
considered an informal claim for an increased rating under 
38 C.F.R. § 3.157(b)(1).   Specifically, 38 C.F.R. § 3.157 
provides that the effective date of a claim will be the 
receipt of the claim or the date entitlement arose, whichever 
is the later (emphasis added).  It also provides that a 
report of examination or hospitalization may be accepted as 
an informal claim.  The veteran contends, in essence, that 
the November 1993 medical record should be considered filed 
as of the date of the treatment and not the date of receipt.  

Even accepting the document as an informal claim as of the 
date of treatment, a review of the referenced November 1993 
medical record reveals that it cannot form the basis of an 
earlier effective date.  Turning first to the medical record 
itself, the Board notes that the veteran sought treatment in 
November 1993 for, among other things, complaints of foul 
smelling stools and morning nausea and vomiting, and 
requested Metamucil.  After the most cursory of systems 
review, the treating physician recommended a gastrointestinal 
work-up.  There was no physical examination undertaken, no 
in-depth inquiry into the veteran's gastrointestinal 
complaints, and no diagnosis make with respect to a 
gastrointestinal disability.  

Because 38 C.F.R. § 3.157 encompasses the "whichever is 
later" language as between date of claim and date 
entitlement arose, the Board finds no basis to assign an 
earlier effective date based on the November 1993 medical 
record.  As noted above, the Board has reviewed the claims 
file and determined that February 15, 1996, was the first 
date that it was factually ascertainable that the veteran was 
entitled to a higher disability rating for his 
gastrointestinal disorder.  There is no information contained 
in the November 1993 medical record which would support a 
determination that an increase in the veteran's 
gastrointestinal disorder had occurred.  Therefore, even 
considering the November 1993 medical record as an informal 
claim (date of claim), entitlement to a higher disability 
rating was not factually ascertainable until February 1996 
when an esophageal ulcer was detected (date entitlement 
arose), which is the later, and controlling, date.

As an alternative in support of his claim, the veteran also 
maintained that he did, in fact, file a notice of 
disagreement with the August 1994 rating decision denying an 
increased rating for irritable bowel syndrome and that the 
claim, therefore, remained opened.  Specifically, he 
referenced a packet of correspondence and materials dated 
August 2, 1995, from the veteran's Member of Congress and 
date-stamped by the RO on August 10, 1995.  Parenthetically, 
the Board notes that a valid notice of disagreement consists 
of a written communication expressing dissatisfaction with an 
adjudicative determination.

Upon review of the August 1995 packet of materials, there is 
simply no way to construe the correspondence referenced as a 
valid notice of disagreement as to the gastrointestinal 
disability.  Turning to the materials contained in the 
packet, the Board notes that the packet includes a July 24, 
1995, letter from the veteran to his Member of Congress 
requesting a statement of the case.  In the July 1995 letter, 
the veteran made reference to his upcoming hearing.  The 
Board finds that the July 1995 letter is itself not a notice 
of disagreement on the issue of a gastrointestinal rating but 
rather addresses the veteran's sinusitis claim (denied in the 
same August 1994 rating decision).  A review of the claims 
file shows that the veteran had submitted a separate notice 
of disagreement on the sinusitis claim only and had requested 
a hearing on that issue only.  As his request for a statement 
of the case in the July 1995 was in reference to his upcoming 
hearing, and the hearing addressed only the sinusitis issue, 
the Board finds that the veteran did not intend the July 1995 
letter to be a notice of disagreement as to the 
gastrointestinal claim.

Further, the representative suggested that a hospital print-
out (contained in the August 1995 packet of materials) making 
reference to the veteran's diagnosis of irritable colon was 
itself sufficient to indicate an intent to disagree with the 
August 1994 rating decision on the gastrointestinal issue.  
Upon further review of the hospital print-out, the record is 
actually an outpatient routing slip addressing the veteran's 
insurance information and makes only passing reference to a 
gastrointestinal diagnosis.  There is no mention of the 
August 1994 rating decision related to the gastrointestinal 
disability and no reference to the veteran's intent to 
contest the result of the August 1994 rating decision.  
Accordingly, the Board can find no basis on which to find 
that the materials attached to the August 1995 letter from 
the Member of Congress constituted a valid notice of 
disagreement on the issue of an increased rating for 
irritable bowel syndrome.

Next, the veteran's representative asserts that 38 C.F.R. 
§ 3.400(q)(1)(i), which addresses the effective date of a 
claim when new and material evidence has been submitted, is 
applicable.  The regulations provide that if new and material 
evidence is received under the provisions of 38 C.F.R. 
§ 3.156 (addressing the standards for new and material 
evidence) within an appeal period, the effective date will be 
as though the former decision had not been rendered.  The 
veteran vaguely asserts that new evidence might have been 
submitted at some time from August 1994 (the date of the 
rating decision denying an increased rating for a 
gastrointestinal disability, which he did not appeal) and 
August 1995 (the date the decision became final).  He 
maintains that this new evidence could form the basis of an 
earlier effective date.  After reviewing the time period in 
question, it is apparent that no evidence related to a 
gastrointestinal disorder was submitted during that time 
frame.  Without any medical evidence submitted during the 
appeal period related to a gastrointestinal disorder, there 
is no basis on which to factually determine that an increase 
in disability had occurred and no basis on which to establish 
an earlier effective date based on new and material evidence.

The law, by which the Board is bound, provides that claims 
for an increased rating will be the date of the receipt of 
the claim or the date entitlement arose, whichever is later.  
Thus, even if the Board were to determine that the veteran's 
January 1994 claim was still pending, entitlement to a higher 
disability rating was not factually ascertainable until 
February 15, 1996, when an esophageal ulcer was detected 
(date entitlement arose), which is the later, and 
controlling, date.  In this case, the Board finds no legal 
basis for the assignment of a higher rating for a 
gastrointestinal disability prior to November 14, 1995.

Finally, in denying the veteran's claims, the Board has taken 
into consideration the recent enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, the VCAA 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the VA with respect to notification and 
the duty to assist, and superseded the decision in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.

In this case, the Board finds that the duty to assist and 
notification requirements of the VCAA have been fully met and 
satisfied.  There is no assertion by the veteran, or 
indication from a review of the record, that there is any 
remaining or additional evidence to be obtained for purposes 
of satisfying the duty to assist.  Further, the requirement 
to provide notice to a claimant of any information or medical 
or lay evidence that is necessary to substantiate a claim has 
been similarly satisfied.  The veteran was provided with a 
summary of the pertinent laws and regulations, and the 
application of those laws to his claims, in the statement and 
supplemental statements of the case that were provided to him 
by RO, as well as by the Board's decision of November 1998.  
Further, he requested and was granted a hearing before a 
Member of the Board.  As a consequence, he was made fully 
aware of what was required to substantiate his claims, but no 
additional evidence was thereafter submitted.

ORDER

The claim for entitlement to an effective date earlier than 
December 1, 1993, for the grant of service connection for 
chronic sinusitis is denied.

The claim for entitlement to an effective date earlier than 
November 14, 1995, for the assignment of an evaluation in 
excess of 10 percent for irritable bowel syndrome with 
gastrointestinal reflux disease is denied.


REMAND

As to the remaining issue of entitlement to service 
connection for a systemic disorder, claimed as chronic 
fatigue syndrome and/or fibromyalgia, the Board notes that 
the RO denied the veteran's claim by a rating decision dated 
in August 2000.  Thereafter, the veteran indicated his 
disagreement with the decision by correspondence dated in 
December 2000.  In such cases, there is authority that the 
appellate process has commenced with the filing of a notice 
of disagreement and that the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 12 
Vet. App. 341 (1999); Manlincon v. West, 12 Vet. App. 238 
(1999).  In addition, the veteran offered testimony on the 
issue at the July 2001 hearing before the  Board.  
Accordingly, while the Board does not have jurisdiction to 
decide the issue of entitlement to service connection for a 
systemic disorder on the merits under the aforementioned 
guidance, the issue will be remanded to the RO for additional 
action.  The Board will not have jurisdiction of this issue 
unless, following the issuance of the statement of the case, 
the veteran perfects his appeal by filing a timely 
substantive appeal.  In re Fee Agreement of Cox, 10 Vet. 
App. 361, 374 (1997); Smallwood v. Brown, 10 Vet. App. 93, 97 
(1997); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must review the claims file, to 
include the veteran's testimony concerning 
his claim for service connection for a 
systemic disorder at the July 2001 
hearing, and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  If the issue of service connection 
for a systemic disorder, claimed as 
chronic fatigue syndrome and/or 
fibromyalgia, is not resolved to the 
veteran's satisfaction, the RO should 
issue the veteran and his attorney a 
statement of the case concerning this 
matter.  That document should set forth 
the reasons and bases for the action 
undertaken, as well as information 
concerning the requirements and time 
limits for perfecting an appeal.

Thereafter, the RO should return the case to the Board if the 
veteran perfects his appeal as to this issue by filing a 
timely substantive appeal.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 



